--------------------------------------------------------------------------------

EXHIBIT 10.1
STOCK PURCHASE AGREEMENT


STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is dated the 3rd day of July,
2012 by and among EVCARCO, INC., a Nevada corporation (the “Buyer”), AMERICAN
RODSMITHS, INC., a Texas corporation (the “Company”) and ROBERT SHERER, the sole
shareholder, officer and director of the Company (the “Shareholder”).


WHEREAS, Shareholder desires to sell to Buyer, and Buyer desires to purchase
from Shareholder, 750 shares of the common stock of the Company from Shareholder
for the consideration and upon the terms and subject to the conditions
hereinafter set forth.


NOW, THEREFORE, in consideration of the premises, the provisions and the
respective agreements hereinafter set forth, the parties hereto hereby agree as
follows:


1.           Purchase and Sale of Stock.


1.1           Agreement to Purchase and Sell.  Upon the terms and subject to the
conditions set forth in this Agreement and upon the representations and
warranties made herein by each of the parties to the other, on the Closing Date
(as such term is hereinafter defined) Shareholder shall deliver to Buyer, and
Buyer shall acquire from Shareholder, 750 shares of the issued and outstanding
common stock of the Company (the "Company Shares").  In no event shall the
Company Shares acquired hereunder by Buyer be less than 75% of the issued and
outstanding common stock of the Company.


1.2           Purchase Price.  Upon the terms and subject to the conditions set
forth in this Agreement, in reliance upon the representations, warranties,
covenants and agreements of the Company made on behalf of its Shareholder
contained herein, and in exchange for  the Company Shares, Buyer agrees to pay a
purchase price equal to $850,000 (the “Purchase Price”). Upon the consummation
of the transaction, the Company shall be a subsidiary of Buyer.


1.3           Payment of Purchase Price.  The Purchase Price shall be payable on
the Closing Date as follows:


1.3.1           $50,000 to be paid by cash, cashier’s check or other immediately
available funds.
1.3.2           $200,000 to be paid in the common stock of Buyer (“Buyer
Stock”). The amount of Buyer Stock to be paid will be determined based upon the
closing trading price on the date immediately preceding the Closing Date. The
Buyer Shares will be issued with a restrictive legend in accordance with the
rules and regulations of the Securities and Exchange Commission (“SEC”).

 
1

--------------------------------------------------------------------------------

 



1.3.3           $600,000 to be paid pursuant to a promissory note (“Note”). A
payment of $350,000 shall be due and payable no later than 90 days from the date
of the Note. An additional payment of $250,000 shall be due and payable no later
than 120 days from the date of the Note. Failure to make either payment shall
constitute a material breach of this Agreement. If Buyer fails to cure such
breach upon 10 days written notice from Shareholder, Shareholder shall have the
right to terminate this Agreement and retain all previous cash payments.
Shareholder shall return the Buyer’s Stock to Buyer and Buyer shall return the
Company Stock to Shareholder, and each party shall have no further obligations
or liabilities to the other. The Buyer shall have the right to prepay the Note
at any time without penalty.


1.4           Closing.  The closing of the transaction contemplated herein (the
"Closing") will be at the office of Buyer on or before July 31, 2012, or at such
other place or at such other date and time as Shareholder and Buyer may mutually
agree.  Such date and time of Closing is herein referred to as the "Closing
Date."


1.5           Resignation and Appointment of Directors and Officers. Upon the
Closing, Robert Sherer shall resign as the Company’s sole officer and director
and the Buyer shall appoint new officers and directors. Buyer will enter into a
mutually acceptable consulting agreement with Mr. Sherer.


2.           Representations and Warranties of Shareholder.  The Company, on
behalf of its Shareholder, represents and warrants to Buyer as follows:


2.1           Existence and Good Standing.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Texas.  The Company is duly licensed or qualified to do business as a foreign
corporation and is in good standing under the laws of all other jurisdictions in
which the character of the properties owned or leased by it therein or in which
the transaction of its business makes such qualification necessary.


2.2           Corporate Authority. The Company has all requisite corporate power
and authority to own its properties and carry on its business as now conducted.


2.3           Compliance with Law.  The Company is not in default with respect
to any order of any court, governmental authority or arbitration board or
tribunal to which the Company is a party or is subject and the Company is not in
violation of any laws, ordinances, governmental rules or regulations to which it
is subject.  The Company has obtained all licenses, permits and other
authorizations and has taken all actions required by applicable laws or
governmental regulations in connection with its business as now conducted.

 
2

--------------------------------------------------------------------------------

 

2.4           Validity and Effect of Agreements.  This Agreement constitutes,
and all agreements and documents contemplated hereby when executed and delivered
pursuant hereto will constitute, the valid and legally binding obligations of
the Company and Shareholder enforceable in accordance with their terms, except
that enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or other similar laws of general
application now or hereafter in effect relating to the enforcement of creditors'
rights generally and except that the remedies of specific performance,
injunction and other forms of equitable relief are subject to certain tests of
equity jurisdiction, equitable defenses and the discretion of the court before
which any proceeding therefore may be brought.


3.           Representations and Warranties of Buyer.  Buyer represents and
warrants to Shareholder as follows:


3.1           Existence and Good Standing.  Buyer is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada.  Buyer is duly licensed or qualified to do business as a foreign
corporation and is in good standing under the laws of all other jurisdictions in
which the character of the properties owned or leased by it therein or in which
the transaction of its business makes such qualification necessary.


3.2           Corporate Authority.  Buyer has all requisite corporate power and
authority to own its properties and carry on its business as now conducted.


3.3           Compliance with Law.  Buyer is not in default with respect to any
order of any court, governmental authority or arbitration board or tribunal to
which Buyer is a party or is subject, and Buyer is not in violation of any laws,
ordinances, governmental rules or regulations to which it is subject.  Buyer has
obtained all licenses, permits or other authorizations and has taken all actions
required by applicable laws or governmental regulations in connection with its
business as now conducted.


3.4           Authorization; Validity and Effect of Agreements.  The execution
and delivery of this Agreement and all agreements and documents contemplated
hereby by Buyer, and the consummation by it of the transactions contemplated
hereby, have been duly authorized by all requisite corporate action.  This
Agreement constitutes, and all agreements and documents contemplated hereby when
executed and delivered pursuant hereto will constitute, the valid and legally
binding obligations of Buyer enforceable in accordance with their terms, except
that enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or other similar laws of general
application now or hereafter in effect relating to the enforcement of creditors'
rights generally and except that the remedies of specific performance,
injunction and other forms of equitable relief are subject to certain tests of
equity jurisdiction, equitable defenses and the discretion of the court before
which any proceeding therefore may be brought.  The execution and delivery of
this Agreement by Buyer does not and the consummation of the transactions
contemplated hereby will not (i) require the consent of any third party, (ii)
result in the breach of any term or provision of, or constitute a default under,
or result in the acceleration of or entitle any party to accelerate (whether
after the giving of notice or the lapse of time or both) any obligation under,
or result in the creation or imposition of any lien, charge, pledge, security
interest or other encumbrance upon any part of the property of the Company
pursuant to any provision of, any order, judgment, arbitration award,
injunction, decree, indenture, mortgage, lease, license, lien, or other
agreement or instrument to which Buyer is a party or by which it is bound, and
(iii) violate or conflict with any provision of the by-laws or articles of
incorporation of Buyer as amended to the date of this Agreement.

 
3

--------------------------------------------------------------------------------

 



4.           Conditions of Closing.


4.1           Buyer’s Conditions of Closing.    The obligation of Buyer to
purchase and pay for the Company Shares shall be subject to and conditioned upon
the satisfaction (or waiver by Buyer) at the Closing of each of the following
conditions:


(A)             All representations and warranties of Shareholder contained in
this Agreement and the Schedules hereto shall be true and correct at and as of
the Closing Date, Shareholder shall have performed all agreements and covenants
and satisfied all conditions on its part to be performed or satisfied by the
Closing Date pursuant to the terms of this Agreement, and Buyer shall have
received a certificate of the Shareholder dated the Closing Date to such effect.


 (B)             Shareholder shall have delivered to Buyer certificates and
other instruments representing the Company Shares, duly endorsed for transfer or
accompanied by appropriate stock powers (in either case executed in blank or in
favor of Buyer with the execution thereof guaranteed by a bank or trust
company), together with all other documents necessary or appropriate to validly
transfer the Company Shares to Buyer free and clear of all security interests,
liens, encumbrances and adverse claims.


(C)              Neither any investigation of the Company by Buyer, nor the
Schedules attached hereto or any supplement thereto nor any other document
delivered to Buyer as contemplated by this Agreement, shall have revealed any
facts or circumstances which, in the sole and exclusive judgment of Buyer and
regardless of the cause thereof, reflect in an adverse way on the Company or its
financial condition, assets, liabilities (absolute, accrued, contingent or
otherwise), reserves, business, operations or prospects.


(D)             The approval and all consents from third parties and
governmental agencies required to consummate the transactions contemplated
hereby shall have been obtained.


(E)              No suit, action, investigation, inquiry or other proceeding by
any governmental body or other person or legal or administrative proceeding
shall have been instituted or threatened which questions the validity or
legality of the transactions contemplated hereby.

 
4

--------------------------------------------------------------------------------

 

(F)              As of the Closing, there shall be no effective injunction,
writ, preliminary restraining order or any order of any nature issued by a court
of competent jurisdiction directing that the transactions provided for herein or
any of them not be consummated as so provided or imposing any conditions on the
consummation of the transactions contemplated hereby, which is unduly burdensome
on Buyer.
 
(G)              As of the Closing, there shall have been no material adverse
change in the amount of issued and outstanding common stock of the Company.


4.2           Shareholder’s Conditions of Closing.  The obligation of
Shareholder to sell the Company Shares shall be subject to and conditioned upon
the satisfaction (or waiver by Shareholder) at the Closing of each of the
following conditions:


(A)             All representations and warranties of Buyer contained in this
Agreement shall be true and correct at and as of the Closing Date and Buyer
shall have performed all agreements and covenants and satisfied all conditions
on its part to the performed or satisfied by the Closing Date pursuant to the
terms of this Agreement, and Shareholder shall have received a certificate of
Buyer dated the Closing Date to such effect.


(B)              Buyer shall have effected payment of the Purchase Price in
accordance with Section 1.3 of this Agreement by delivering to Shareholder the
cash payment, executed Note, certificates and other instruments representing
Buyer’s Shares, duly endorsed for transfer or accompanied by appropriate stock
powers (in either case executed in blank or in favor of Shareholder with the
execution thereof guaranteed by a bank or trust company), together with all
other documents necessary or appropriate to validly transfer the Buyer’s Shares
to Shareholder free and clear of all security interests, liens, encumbrances and
adverse claims.


(C)              The approval and all consents from third parties and
governmental agencies required to consummate the transactions contemplated
hereby shall have been obtained.


(D)              No suit, action, investigation, inquiry or other proceeding by
any governmental body or other person or legal or administrative proceeding
shall have been instituted or threatened which questions the validity or
legality of the transactions contemplated hereby.


(E)              As of the Closing, there shall be no effective injunction,
writ, preliminary restraining order or any order of any nature issued by a court
of competent jurisdiction directing that the transactions provided for herein or
any of them not be consummated as so provided or imposing any conditions on the
consummation of the transactions contemplated hereby, which is unduly burdensome
on Shareholder.


(G)              As of the Closing, there shall have been no material adverse
change in the amount of issued and outstanding common stock of Buyer.

 
5

--------------------------------------------------------------------------------

 



5.           Termination.


5.1           Methods of Termination.   The transactions contemplated herein may
be terminated and/or abandoned at any time before or after approval thereof by
Shareholder and Buyer, but not later than the Closing:


5.1.1           By mutual consent of Buyer and Shareholder; or


5.1.2           By Buyer, if any of the conditions provided for in Section 4.1
hereof shall not have been met or waived in writing by Buyer at or prior to
Closing; or


5.1.3           By Shareholder, if any of the conditions provided for in Section
4.2 hereof shall not have been met or waived in writing by Shareholder at or
prior to Closing.


5.2           Procedure Upon Termination.  In the event of termination by Buyer
or Shareholder, as applicable, pursuant to Section 5.1 hereof, written notice
thereof shall forthwith be given to the other party and the transactions
contemplated by this Agreement shall be terminated without further action by
Buyer or Shareholder.  If the transactions contemplated by this Agreement are so
terminated:


5.2.1           Each party will redeliver all documents, work papers and other
material of any other party relating to the transactions contemplated hereby,
whether so obtained before or after the execution of this Agreement, to the
party furnishing the same; and


5.2.2           No party hereto shall have any liability or further obligation
to any other party to this Agreement.


6.           Miscellaneous.


6.1           Notice.  Any notice required or permitted hereunder shall be in
writing and shall be sufficiently given if personally delivered or mailed by
certified or registered mail, return receipt requested, addressed as follows:


 
If to Buyer:
EVCARCO, INC.

 
7703 Sand Street

 
Fort Worth, TX 76118

Attention: Gary Easterwood
 
 
 
If to

 
Company/       AMERICAN RODSMITHS, INC.

 
Shareholder
7449 Wright Road

 
Houston, TX 77041

 
Attention: Robert Sherer

 
(or to such other address as any party shall specify by written notice so
given), and shall be deemed to have been delivered as of the date so personally
delivered or mailed.

 
 
6

--------------------------------------------------------------------------------

 

 


6.2           Execution of Additional Documents.  The parties hereto will at any
time, and from time to time after the Closing Date, upon request of the other
party, execute, acknowledge and deliver all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances as may be
reasonably required to carry out the intent of this Agreement, and to transfer
and vest title to any Company Shares being transferred hereunder, and to protect
the right, title and interest in and enjoyment of all of the Company Shares
sold, granted, assigned, transferred, delivered and conveyed pursuant to this
Agreement; provided, however, that this Agreement shall be effective regardless
of whether any such additional documents are executed.


6.3           Binding Effect; Benefits.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
successors, executors, administrators and assigns.  Notwithstanding anything
contained in this Agreement to the contrary, nothing in this Agreement,
expressed or implied, is intended to confer on any person other than the parties
hereto or their respective heirs, successors, executors, administrators and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement.


6.4             Entire Agreement.  This Agreement, together with the Exhibits,
Schedules and other documents contemplated hereby, constitute the final written
expression of all of the agreements between the parties, and is a complete and
exclusive statement of those terms.  It supersedes all understandings and
negotiations concerning the matters specified herein.  Any representations,
promises, warranties or statements made by either party that differ in any way
from the terms of this written Agreement and the Exhibits, Schedules and other
documents contemplated hereby, shall be given no force or effect.  The parties
specifically represent, each to the other, that there are no additional or
supplemental agreements between them related in any way to the matters herein
contained unless specifically included or referred to herein.  No addition to or
modification of any provision of this Agreement shall be binding upon any party
unless made in writing and signed by all parties.


6.5           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada exclusive of the conflict of
law provisions thereof.


6.6           Survival.  All of the terms, conditions, warranties and
representations contained in this Agreement shall survive the Closing.


6.7           Counterparts.   This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

 
7

--------------------------------------------------------------------------------

 

6.8           Headings.  Headings of the Articles and Sections of this Agreement
are for the convenience of the parties only, and shall be given no substantive
or interpretive effect whatsoever.


6.9           Waivers.  Either Buyer or Shareholder may, by written notice to
the other, (i) extend the time for the performance of any of the obligations or
other actions of the other under this Agreement; (ii) waive any inaccuracies in
the representations or warranties of the other contained in this Agreement or in
any document delivered pursuant to this Agreement; (iii) waive compliance with
any of the conditions or covenants of the other contained in this Agreement; or
(iv) waive performance of any of the obligations of the other under this
Agreement.  Except as provided in the preceding sentence, no action taken
pursuant to this Agreement, including without limitation any investigation by or
on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representations, warranties, covenants
or agreements contained in this Agreement.  The waiver by any party hereto of a
breach of any provision hereunder shall not operate or be construed as a waiver
of any prior or subsequent breach of the same or any other provision hereunder.


6.10          Merger of Documents.  This Agreement and all agreements and
documents contemplated hereby constitute one agreement and are interdependent
upon each other in all respects.


6.11          Severability.  If for any reason whatsoever, any one or more of
the provisions of this Agreement shall be held or deemed to be inoperative,
unenforceable or invalid as applied to any particular case or in all cases, such
circumstances shall not have the effect of rendering such provision invalid in
any other case or of rendering any of the other provisions of this Agreement
inoperative, unenforceable or invalid.


6.12          Assignability.  Neither this Agreement nor any of the parties'
rights hereunder shall be assignable by any party hereto without the prior
written consent of the other parties hereto.





























 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement and caused the same
to be duly delivered on their behalf on the day and year first above written.




SHAREHOLDER:




By:/s/ Robert Sherer
            Robert Sherer
 
COMPANY:


AMERICAN RODSMITHS, INC., a Texas  Corporation


By:/s/ Robert Sherer
            Robert Sherer
           Its: President


BUYER:


EVCARCO, INC., a Nevada corporation


By: /s/ Gary Easterwood
            Gary Easterwood
           Its: President

 
 
 
 
 9

--------------------------------------------------------------------------------